Execution Version
CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT
By and Among
WESTERN GAS PARTNERS, LP
WESTERN GAS HOLDINGS, LLC
ANADARKO PETROLEUM CORPORATION
WGR HOLDINGS, LLC
WESTERN GAS RESOURCES, INC.
WGR ASSET HOLDING COMPANY LLC
WESTERN GAS OPERATING, LLC
And
WGR OPERATING, LP
Dated as of May 14, 2008

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT
     This Contribution, Conveyance and Assumption Agreement, dated as of May 14,
2008 (this “Agreement”), is by and among Western Gas Partners, LP, a Delaware
limited partnership (the “Partnership”), Western Gas Holdings, LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), Anadarko Petroleum Corporation, a Delaware corporation
(“Anadarko”), WGR Holdings, LLC, a Delaware limited liability company (“WGR
Holdings”), Western Gas Resources, Inc., a Delaware corporation (“WGR”), WGR
Asset Holding Company LLC, a Delaware limited liability company (“Asset
HoldCo”), Western Gas Operating, LLC, a Delaware limited liability company
(“Operating GP”), and WGR Operating, LP, a Delaware limited partnership (“OLP”).
The above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.
RECITALS
     WHEREAS, the General Partner and Asset HoldCo have formed the Partnership,
pursuant to the Delaware Revised Uniform Limited Partnership Act (the “Delaware
LP Act”), for the purpose of engaging in any business activity that is approved
by the General Partner and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, each of the following actions has been taken prior to the
date hereof:

  1.   Asset HoldCo formed WGR Holdings under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed $4,000 in
exchange for all of the member interests in WGR Holdings.     2.   Asset HoldCo
formed the General Partner under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the membership interests in the
General Partner.     3.   The General Partner and Asset HoldCo formed the
Partnership under the terms of the Delaware LP Act and contributed $60 and
$2,940, respectively, in exchange for a 2% general partner interest and a 98%
limited partner interest, respectively, in the Partnership.     4.   Asset
HoldCo contributed all of the membership interests in the General Partner and
the 98% limited partner interest in the Partnership to WGR Holdings.     5.  
The Partnership formed Operating GP under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the membership interests in Operating
GP.     6.   Operating GP and the Partnership formed OLP under the terms of the
Delaware LP Act and contributed $0.10 and $999.90, respectively, in exchange for
a 0.01%

 



--------------------------------------------------------------------------------



 



      general partner interest and a 99.99% limited partner interest,
respectively, in OLP.     7.   Asset HoldCo distributed all of the membership
interests in WGR Holdings to WGR.

     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following transactions shall occur:

  1.   Asset HoldCo will distribute all of its membership interests in Anadarko
Gathering Company LLC, a Delaware limited liability company (“AGC”), Pinnacle
Gas Treating LLC, a Texas limited liability company (“PGT”) and MIGC LLC, a
Delaware limited liability company (“MIGC”), to WGR.     2.   WGR will
contribute (on behalf of WGR Holdings) a portion of its membership interest in
AGC with a value equal to 2% of the equity value of the Partnership based on
upon the pricing of its initial public offering (the “GP Contribution Interest”)
to the General Partner.     3.   WGR will convey its remaining membership
interest in AGC as well as all of the membership interest in Pinnacle and MIGC
(collectively, the “Partnership Contribution Interests”) to WGR Holdings.     4.
  The General Partner will contribute the GP Contribution Interest to the
Partnership in exchange for (i) 1,083,115 general partner units in the
Partnership representing a continuation of its 2% general partner interest in
the Partnership and (ii) the Incentive Distribution Rights.     5.   WGR
Holdings will contribute the Partnership Contribution Interests to the
Partnership in exchange for (i) 4,973,806 Common Units representing a 9.1843%
limited partner interest in the Partnership, (ii) 26,536,306 Subordinated Units
representing a 49.0% limited partner interest in the Partnership, (iii) the
right to receive a distribution of $14,265,625 as a reimbursement for certain
capital expenditures and (iv) the right to receive, upon the earlier to occur of
the expiration of the Over-Allotment Option period or the exercise in full of
the Over-Allotment Option, (A) a number of additional Common Units that is equal
to the excess, if any, of (x) 2,812,500 over (y) the aggregate number of Common
Units, if any, actually purchased by and issued to the Underwriters pursuant to
the exercise of the Over-Allotment Option on the Option Closing Date(s), and
(B) a reimbursement of pre-formation capital expenditures in an amount equal to
the aggregate amount of cash, if any, contributed by the Underwriters to the
Partnership on the Option Closing Date(s) with respect to Common Units purchased
by and issued to the Underwriters pursuant to each exercise of the
Over-Allotment Option, if any.     6.   The Partnership will contribute all of
the membership interests in AGC, Pinnacle and MIGC to OLP, of which 0.01% of
such membership interest contributed to OLP shall be contributed on behalf of
Operating GP.

2



--------------------------------------------------------------------------------



 



  7.   The Partnership will (i) pay transaction expenses estimated to be
approximately $5.0 million and (ii) loan $260.0 million to Anadarko pursuant to
a 30-year note bearing interest at a fixed annual rate of 6.50%.     8.   The
98% limited partner interest in the Partnership held by WGR Holdings and the 2%
general partner interest in the Partnership held by the General Partner will be
redeemed and the respective initial capital contributions of Asset HoldCo and
the General Partner will thereupon be refunded, and any interest or other profit
that may have resulted from the investment or other use of such capital
contributions will be distributed to WGR Holdings and the General Partner in
proportion to such capital contributions.     9.   The agreements of limited
partnership and the limited liability company agreements of the aforementioned
entities will be amended and restated to the extent necessary to reflect the
applicable matters set forth above and contained in this Agreement.

     WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $309,375,000 million in cash, less the amount
of $20,109,375 payable to the Underwriters after taking into account the
Underwriters’ discount of 6.0% and the structuring fee of $1,546,875 payable to
UBS Securities LLC, 18,750,000 Common Units owned by the Partnership on such
date (representing a 34.6224% limited partner interest in the Partnership).
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     The terms set forth below in this Article I shall have the meanings
ascribed to them below or in the part of this Agreement referred to below:
     “Common Units” means the common units representing limited partner
interests in the Partnership.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Effective Time” means immediately prior to the closing of the initial
public offering pursuant to the Underwriting Agreement.
     “Incentive Distribution Rights” has the meaning assigned to such term in
the Partnership Agreement.
     “Option Closing Date” has the meaning assigned to such term in the
Partnership Agreement.

3



--------------------------------------------------------------------------------



 



     “Over-Allotment Option” has the meaning assigned to such term in the
Partnership Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of May 14, 2008.
     “Registration Statement” means the Registration Statement on Form S-1 filed
with the Commission (Registration No. 333-146700), as amended and effective at
the Effective Time.
     “Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Underwriters” means those underwriters listed in the Underwriting
Agreement.
     “Underwriting Agreement” means that certain Underwriting Agreement between
UBS Securities LLC, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC and Morgan Stanley & Co. Incorporated, as representatives of the
Underwriters, the General Partner, the Partnership, Anadarko, WGR and WGR
Holdings, dated as of May 8, 2008.
ARTICLE II
CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS
     Section 2.1 Distribution of the AGC, Pinnacle and MIGC Interests by Asset
HoldCo to WGR. Asset HoldCo hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers to WGR, its successors and assigns,
for its and their own use forever, all right, title and interest in and to its
entire membership interests in AGC, Pinnacle and MIGC, and WGR hereby accepts
such membership interests.
     Section 2.2 Contribution of the GP Contribution Interest by WGR to the
General Partner. On behalf of WGR Holdings, WGR hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to the GP Contribution Interest, and the
General Partner hereby accepts such GP Contribution Interest.
     Section 2.3 Contribution of the Partnership Contribution Interests by WGR
to WGR Holdings. WGR hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to WGR Holdings, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the Partnership Contribution Interests, and WGR Holdings hereby accepts such
Partnership Contribution Interests.
     Section 2.4 Contribution of the GP Contribution Interest by the General
Partner to the Partnership. The General Partner hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the GP Contribution Interest, as a
capital contribution, in exchange for (i) 1,083,115 general partner units
representing a continuation of its 2% general partner interest in the
Partnership and (ii) the issuance of the

4



--------------------------------------------------------------------------------



 



Incentive Distribution Rights, and the Partnership hereby accepts the GP
Contribution Interest as a contribution to the capital of the Partnership.
     Section 2.5 Contribution of the Partnership Contribution Interests by WGR
Holdings to the Partnership. WGR Holdings hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Partnership, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the Partnership Contribution Interests, as a capital
contribution, in exchange for (i) 4,973,806 Common Units representing a 9.1843%
limited partner interest in the Partnership, (ii) 26,536,306 Subordinated Units
representing a 49.0% limited partner interest in the Partnership, (iii) the
right to receive a distribution of $14,265,625 as a reimbursement for certain
capital expenditures and (iv) the right to receive, upon the earlier to occur of
the expiration of the Over-Allotment Option period or the exercise in full of
the Over-Allotment Option, a number of additional Common Units that is equal to
the excess, if any, of (x) 2,812,500 over (y) the aggregate number of Common
Units, if any, actually purchased by and issued to the Underwriters pursuant to
the exercise of the Over-Allotment Option on the Option Closing Date(s), and
(B) a reimbursement of pre-formation capital expenditures in an amount equal to
the aggregate amount of cash, if any, contributed by the Underwriters to the
Partnership on the Option Closing Date(s) with respect to Common Units purchased
by and issued to the Underwriters pursuant to each exercise of the
Over-Allotment Option, if any. The Partnership hereby accepts the Partnership
Contribution Interests as a contribution to the capital of the Partnership.
     Section 2.6 Contribution of the AGC, Pinnacle and MIGC Interests by the
Partnership to OLP. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to OLP, its successors and
its assigns, for its and their own use forever, all right, title and interest in
and to the Partnership’s entire membership interests in AGC, Pinnacle and MIGC,
of which 0.01% of such membership interest contributed to OLP shall be
contributed on behalf of Operating GP, and OLP hereby accepts such membership
interests.
     Section 2.7 Underwriters’ Cash Contribution. The Parties acknowledge that
the Underwriters have, pursuant to the Underwriting Agreement, made a capital
contribution to the Partnership of $309,375,000 in cash ($289,265,625 net to the
Partnership after the underwriting discount (the “Spread”) of $18,562,500 and
the structuring fee of $1,546,875 payable to UBS Securities LLC) in exchange for
the issuance by the Partnership to the Underwriters of 18,750,000 Common Units,
representing a 34.6224% limited partner interest in the Partnership.
     Section 2.8 Payment of Transaction Expenses and Distribution by the
Partnership. The Parties acknowledge (a) the payment by the Partnership, in
connection with the transactions contemplated hereby, of estimated transaction
expenses in the amount of approximately $5.0 million (exclusive of the Spread
and the structuring fee) and (b) the distribution by the Partnership of
$14,265,625 of the net proceeds of the Offering to WGR Holdings as a
reimbursement for certain pre-formation capital expenditures.
     Section 2.9 Redemption of the Initial Partner Interests in the Partnership
and the Return of Initial Capital Contributions. The Partnership (a) hereby
redeems (i) the 98% limited partner interest in the Partnership held by WGR
Holdings and (ii) the 2% general partner

5



--------------------------------------------------------------------------------



 



interest in the Partnership held by the General Partner and (b) hereby refunds
and distributes (i) to WGR Holdings the initial capital contribution made by
Asset HoldCo to the Partnership along with 98% of any interest or other profit
that resulted from the investment or other use of such initial capital
contribution and (ii) to the General Partner the initial capital contribution
made by it to the Partnership along with 2% of any interest or other profit that
resulted from the investment or other use of such initial capital contribution.
     Section 2.10 30-Year Note. The Parties acknowledge the loan of
$260.0 million by the Partnership to Anadarko pursuant to a 30-year note in the
form attached as Exhibit 10.1 to the Registration Statement bearing interest at
a fixed annual rate of 6.50%.
ARTICLE III
ADDITIONAL TRANSACTIONS
     Section 3.1 Purchase of Additional Common Units. If the Over-Allotment
Option is exercised in whole or in part, the Underwriters will contribute
additional cash to the Partnership in exchange for up to an additional 2,812,500
Common Units on the basis of the initial public offering price per Common Unit
set forth in the Registration Statement.
     Section 3.2 Issuance of Additional Common Units. Upon the earlier to occur
of the expiration of the Over-Allotment Option period or the exercise in full of
the Over-Allotment Option, the Partnership will issue to WGR Holdings a number
of additional Common Units that is equal to the excess, if any, of (x) 2,812,500
over (y) the aggregate number of Common Units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
on the Option Closing Date(s), and WGR Holdings will receive a cash distribution
equal to the aggregate amount of cash, if any, contributed by the Underwriters
to the Partnership on the Option Closing Date(s) pursuant to Section 3.1 hereof,
less the amount of the underwriting discounts and the additional structuring
fee.
     Section 3.3 Successive Up-Stream Distributions. The Parties acknowledge
that, in connection with the completion of the transactions described in
Article II and Sections 3.1 and 3.2 hereof, WGR Holdings will distribute to WGR
one or more distributions of an aggregate amount equal to the sum of (x) the
$14,265,625 that WGR Holdings received pursuant to Section 2.8(b) hereof and
(y) the cash distribution WGR Holdings receives pursuant Section 3.2 hereof, if
any, and thereafter WGR will distribute such amounts to Anadarko at such times
and in such amounts, as the case may be.
ARTICLE IV
FURTHER ASSURANCES
     From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their

6



--------------------------------------------------------------------------------



 



respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended to be so and (c) more
fully and effectively to carry out the purposes and intent of this Agreement.
ARTICLE V
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with
Article VI, without further action by any Party hereto.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Order of Completion of Transactions. The transactions provided
for in Article II and Article III of this Agreement shall be completed
immediately following the Effective Time in the following order: first, the
transactions provided for in Article II shall be completed in the order set
forth therein; and second, following the completion of the transactions provided
for in Article II, the transactions provided for in Article III, if they occur,
shall be completed.
     Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
     Section 6.3 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 6.4 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in

7



--------------------------------------------------------------------------------



 



any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.
     Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     Section 6.6 Choice of Law. This Agreement shall be subject to and governed
by the laws of the State of Texas. Each Party hereby submits to the jurisdiction
of the state and federal courts in the State of Texas and to venue in Houston,
Texas.
     Section 6.7 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 6.8 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.
     Section 6.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to the subject matter of this Agreement
and such instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.
     Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

            WESTERN GAS PARTNERS, LP
      By:   WESTERN GAS HOLDINGS, LLC,         its general partner             
By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer     

            WESTERN GAS HOLDINGS, LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer     

            ANADARKO PETROLEUM CORPORATION
      By:   James T. Hackett         Name:   James T. Hackett        Title:  
Chairman, President and Chief
Executive Officer     

            WGR HOLDINGS, LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer     

Signature Page to Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            WESTERN GAS RESOURCES, INC.
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
Vice President                  WGR ASSET HOLDING COMPANY LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer                  WESTERN GAS OPERATING,
LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer                  WGR OPERATING, LP
      By:   WESTERN GAS OPERATING, LLC,         its general partner             
By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
President and Chief Executive Officer     

Signature Page to Contribution, Conveyance and Assumption Agreement

 